DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2019 is incompliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.



Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/US2017/063567, filed on November 29, 2017.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4, 7, 9-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0172412 A1-Perrier et al.
Claim 1: “A cell culture well tray assembly”:  Perrier et al. disclose the invention relates to a culture device (Para. [0001], line 1; further, Perrier et al. disclose a plate 80 comprising wells 20 (Para. 0052], lines 3 and 4, Fig. 4).
“a reservoir plate;”:  Perrier et al. disclose a similar reservoir plate (receptacle element 380 or a bottom plate, Para. [0085], line 5, Fig. 10).
“a removable tray structured to fit on top of the reservoir plate, having a top surface and an opposing bottom surface defining a deck, and a plurality of well apertures in the deck”:  Perrier et al. disclose a similar removable tray (lid 360, Para. [0086], line 4) which has a top surface and an opposing bottom defining a similar deck in illustrated in Fig. 11).  Further, Perrier et al. disclose a lid 360 is provided according to the invention which is provided with as many orifices 390 (openings) as cradles (Para. [0079], lines 2-4).
“and at least one removable well, structured to fit in a well aperture and extend below the bottom surface of the deck of the tray, each well having a well enclosure for containing cell culture material and a hanger;”:  Perrier 
“wherein when the removable well is inserted into a well aperture, there is a space between the deck of the tray and the hanger of the well.”:  Perrier et al. disclose when the removable well 150 wells (cradles or inserts 150, Para. [0078], line 9, Fig. 8) is inserted into the opening 390, Para. [0079], line 4, there is a space between the top of the well 150 and the support surface of the tray is formed, which is illustrated in Figs. 8 and 11).

Claim 3: “wherein the removable well comprises an angled sidewall which catches against a well aperture to create a space between the hanger of the well and the deck of the tray.”:  Pierre et al. disclose an angled sidewall of the removable well (inserts 150, Figs. 10 and 11, Para. [0078], line 9) which Fig. 11 illustrates the angled sidewall catches against an opening 390 (Para. [0079], line 4).

Claim 4: “wherein each aperture further comprises a seat and wherein the removable well comprises a tall side wall whose height is greater than the depth from the top of the seat to the top surface of the deck.”:  Pierre et al. disclose via annotated Fig. 7 below a similar seat of each opening (Para. [0079], line 4).  Further, annotated Fig. 7 below illustrate wherein the removable well (insert 150) comprises a tall side wall 
  
    PNG
    media_image1.png
    335
    757
    media_image1.png
    Greyscale


Claim 7: “further comprising at least one fill aperture in the deck.”:  Pierre et al disclose via Fig. 10 and via annotated Fig. 7 above at least one filled aperture in the deck.
Claim 9: “wherein the reservoir plate is structured to receive at least a portion of the at least one well extending below the bottom surface of the deck of the tray.”:  Pierre et al. disclose the reservoir plate (receptacle element 380 or a bottom plate, Para. [0085], line 5) is structured to receive at least a portion of the at least one well extending below the bottom surface of the deck of the tray as illustrated in Figs. 7 and 11).

Claim 10: “wherein the reservoir plate comprises a single reservoir.”:  Pierre et al. disclose an aspect of the invention relates to a cell culture device, comprising at least one cell culture well intended for receiving cells to be cultivated with culture medium (Para. [0011], lines 2-3).

Claim 11: “wherein the reservoir plate is a multi- well plate, each well of the multi-well plate structured to individually contain media and a cell culture well.”:  Pierre et al. disclose a cell culture support device according to the present invention which comprises a multi-well culture plate (Para. [0036], lines 3-4, Figs. 8-10).  Further, Pierre et al. disclose the culture wells is intended for receiving cells to be cultivated with culture medium (Para. [0011], lines 3-4).

Claim 12: “further comprising a lid structured to fit on the tray.”:  Pierre et al. disclose a lid forming element 260 (Para. [0068], lines 1-2) which can cover the tray (plate 280) as illustrated in Fig. 9. 

Claim 14: “wherein the removable well comprises a well bottom inner surface which comprises a treatment.”:  Pierre et al. disclose a well bottom inner surface of a removable well (inserts 150) as illustrated in annotated Fig. 7 below).  Further, Pierre et al. disclose a treatment (a layer of porous material 36, Para. [0064], lines 8-9) in the well bottom inner surface of the removable well and illustrated in annotated Fig. 7 below.  

    PNG
    media_image2.png
    341
    757
    media_image2.png
    Greyscale

Claim 15: “wherein the treatment comprises gas permeable membrane, porous membrane, cell adherent treatment, cell non-binding treatment, microcavities, or a combination.”:  Pierre et al. disclose a similar treatment (porous material 36, Para. [0064], lines 8-9, Fig. 7).  
	Therefore, the prior art reference of Pierre et al. meet the limitation of claims 1 and 3-4, 7, 9-12, and 14-15.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0172412 A1-Perrier et al. as applied to claim 1 above, and further in view of US 5366893-Stevens et al.

Regarding claim 2, Pierre et al. teaches the invention discussed above in claim 1.  Pierre et al. does discuss similar well apertures (openings 390) on the similar deck of lid 360 (illustrated in Fig. 10).  However, Pierre et al. does not disclose the openings comprise a raised rim extending upwardly from the top surface of the deck.
For claim 2, Stevens et al. teaches lip portions 26 extending from the top surface (Col. 3, lines 54-55, Fig. 1), which reads on the instant claim limitation of a raised rim extending upwardly from the top surface of the deck.
.
  


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0172412 A1-Perrier et al., US 5366893-Stevens et al., as applied to claim 2 above and in further view of ES2551139T3-Black et al (all citations are made to the machine English translation).

Regarding claim 5, modified Pierre et al. teaches the invention discussed above in claim 2.  Modified Pierre et al. teaches a raised rim of the opening discussed above.  However, modified Pierre et al. does not teach a lock feature to releasably lock the well in place in the aperture.
For claim 5, Black et al. teaches a locking feature of the support 30 to retain the pot or boat 32 into the support means 30 (Para. [0137], lines 1-4, Fig. 1), which reads on the instant claim limitation of a lock feature to releasably lock the well in place in the aperture.
.


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0172412 A1-Perrier et al. as applied to claim 1 above, and further in view of US 2012/0082600 A1-Esser et al.
Regarding claim 6, Pierre et al. teaches invention discussed above in claim 1. Pierre et al. teaches a tray with a similar deck and a multi-well plate, as discussed above.  However, Pierre et al. does not teach the tray comprising a plurality of feet extending from the bottom surface of the deck, wherein the feet are structured to be inserted between the wells of a multi-well plate. 
For claim 6, Esser et al. teaches a culture insert carrier 2 comprising four tube-shaped legs 36 extending from the bottom surface of the culture insert carrier (Para. [0081], lines 1-3, Fig. 4), which reads on the instant claim limitation of a plurality of feet extending from the bottom surface of the deck, wherein the feet are structured to be inserted between the wells of a multi-well plate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Pierre et al. to further include similar feet as taught by Esser et al., because Esser et al. teaches the culture inset 

Regarding claim 13, Pierre et al. teaches the invention discussed above in claim 1.  Pierre et al. teaches a similar tray with an out periphery of a similar deck.  However, Pierre et al. does not teach a raised bezel around the outer periphery of the deck.
For claim 13, Esser et al. teaches a culture insert carrier 2 comprising a similar raised bezel around the outer periphery of the culture insert carrier formed by four sidewalls 12 (Para. [0075], line 8), and further illustrated in annotated Fig. 10 below), which reads on the instant claim limitation of a raised bezel around the outer periphery of the deck.

    PNG
    media_image3.png
    268
    494
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Pierre et al. to further include a similar raised bezel of the tray (culture insert carrier 2) as taught by Esser et al., because Esser et al. teaches the sidewalls 12 provide easy management with a lid (Para. [0075], lines 8-10).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0172412 A1-Perrier et al. as applied to claim 7 above, and in further view of ES2551139T3-Black et al (all citations are made to the machine English translation).

Regarding claim 8, modified Pierre et al. teaches the invention discussed above in claim 7.  Modified Pierre et al. teaches a similar hanger (flange 154, Para. [0070]. Line 2, Fig. 10).  However, modified Pierre et al. does not teach a lock.
For claim 8, Black et al. teaches a locking feature of the support 30 to retain the pot or boat 32 into the support means 30 (Para. [0137], lines 1-4, Fig. 1), which reads on the instant claim limitation of a lock feature to releasably lock the well in place in the aperture.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Pierre et al., to further include a lock feature as taught by Black et al., because Black et al. teaches the locking keeps the pot or boat 32 incorporated and retained in the support 30 (Para. [0137], lines 5-6).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799